UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6044


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOWARD EDWARD MCCALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge. (3:05-cr-00104-FDW-DSC-16; 3:12-cv-00792-
FDW)


Submitted:   May 28, 2013                 Decided:     June 10, 2013


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Edward McCall, Appellant Pro Se.        Kimlani M. Ford,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howard     Edward    McCall       seeks    to    appeal    the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The   order     is    not     appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard         by     demonstrating        that

reasonable       jurists     would     find      that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural        grounds,        the     prisoner      must

demonstrate      both    that    the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that McCall has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with     oral    argument     because       the       facts    and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3